Case: 1:19-cv-08209 Document #: 27-2 Filed: 02/14/20 Page 1 of 4 PageID #:206




                      EXHIBIT B
  Case: 1:19-cv-08209 Document #: 27-2 Filed: 02/14/20 Page 2 of 4 PageID #:207




        CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

        LOCAL 295 IBT EMPLOYER GROUP PENSION TRUST FUND
(“Plaintiff’) declares:
        1.      Plaintiff has reviewed a complaint and authorized its filing. Plaintiff
has authorized the filing of a motion for appointment as lead plaintiff.
        2.      Plaintiff did not acquire the security that is the subject of this action at
the direction of plaintiffs counsel or in order to participate in this private action or
any other litigation under the federal securities laws.
        3.      Plaintiff is willing to serve as a representative party on behalf of the
class, including providing testimony at deposition and trial, if necessary.
        4.      Plaintiff has made the following transaction(s) during the Class Period
in the securities that are the subject of this action:

Security                    Transaction                    Date                      Price Per Share


                                      See attached Schedule A.

        5.       Plaintiff has not sought to serve or served as a representative party in
a class action that was filed under the federal securities laws within the three-year
period prior to the date of this Certification except as detailed below:
City of Warren General Employees' Ret. Sys. v. Rayonier Advanced Materials Inc., No. 3:17-cv-01167 (M.D. Tenn.)
                           Gross v. AT&T Inc., et al. No. l:19-cv-02892 (S.D.N.Y.)




        6.       Plaintiff will not accept any payment for serving as a representative
party on behalf of the class beyond the Plaintiffs pro rata share of any recovery,


                                                                                                       EXELON
 Case: 1:19-cv-08209 Document #: 27-2 Filed: 02/14/20 Page 3 of 4 PageID #:208




except such reasonable costs and expenses (including lost wages) directly relating
to the representation of the class as ordered or approved by the court.
      I declare under penalty of perjury that the foregoing is true and correct.
Executed this (c
                   -eV
                         day of February, 2020.
                                           LOCAL 295 IBT EMPLOYER GROUP
                                           PENSION TRUST FUND

                                           By:
                                                  Linda Kellner, Third Party
                                                  Administrator




                                            -2-
                                                                               EXELON
      Case: 1:19-cv-08209 Document #: 27-2 Filed: 02/14/20 Page 4 of 4 PageID #:209



                                                   SCHEDULE A

                                         SECURITIES TRANSACTIONS

                             Stock

                             Date                      Amount of
                           Acquired                  Shares Acquired    Price

                          02/27/2019                        18         $48.48
                          02/27/2019                      1,982        $48.60
                          03/05/2019                      1,601        $48.45
                          03/05/2019                      2,099        $48.38
                          03/13/2019                       496         $49.58
                          03/13/2019                      2,204        $49.57
                          03/27/2019                        50         $50.64
                          03/27/2019                       372         $50.49
                          03/27/2019                       519         $50.63
                          03/27/2019                       611         $50.46
                          03/28/2019                        10         $50.50
                          03/28/2019                       238         $49.89
                          05/08/2019                       177         $48.77
                          05/08/2019                      3,157        $48.67
                          05/09/2019                        11         $48.73
                          05/09/2019                       505         $48.80
                          05/22/2019                        91         $49.18
                          05/22/2019                        99         $49.29
                          05/22/2019                      2,114        $49.26
                          05/23/2019                        17         $49.39
                          05/23/2019                       268         $49.40
                          05/24/2019                       561         $49.85
                          06/05/2019                       252         $49.19
                          06/05/2019                      1,260        $49.52
                          06/06/2019                       685         $50.04
                          06/07/2019                        42         $51.08
                          06/07/2019                       211         $51.04
                          06/19/2019                      1,600        $49.87
                          07/01/2019                       950         $48.00
                          08/14/2019                       750         $44.98

Prices listed are rounded to two decimal places.
